DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 8, 11, 12, 17-19, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 2013/0329614 A1) in view of Ghosh et al. (US 2017/0078003 A1, hereinafter “Ghosh”).
	Regarding claims 1 and 11, Thakur teaches a method for wireless communication performed by an apparatus of a wireless access point (AP), comprising:
receiving, from each respective wireless station (STA) of a plurality of STAs associated with the AP, one or more indications that the respective STA will enter a power-save mode (fig. 1,  ¶ [0034], STA 104 communicates a change in its power save mode, either from active to power save or from power save to active, through for example, a bit in the header of a frame sent by STA 104 to AP 102. ¶ [0039], AP 102 may also service additional stations, STA 112 and 114, that may be configured to utilize the power save delay techniques of this disclosure or may utilize conventional power save mode techniques, ¶ [0043]); selecting, for each respective STA of the plurality of STAs, a duration between a first instance at which the respective STA transmits or receives data and a second instance at which the respective STA enters the power-save mode (¶ [0050], AP 102 may communicate a recommended power save delay duration to STA 104 using the PSD IE 212 in an association response frame or using a separate management, control or data frame. ¶ [0033]).
	Thakur does not explicitly teach adjusting one or more parameters of a multi-user (MU) channel access mechanism for transmitting uplink (UL) data associated with the selected duration.
 	Ghosh teaches an AP determines/changes one or more parameters of an MU channel access mechanism for UL data based on STA power save mode (figs. 5A-6, ¶ [0081], ¶ [0089]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to adjust one or more parameters of an MU channel access mechanism for UL data associated with the selected duration/power save delay in the system of Thakur to further enhance system efficiency.
 	Regarding claims 18 and 27, Thakur teaches a method for wireless communication performed by an apparatus of a wireless station (STA), comprising:
transmitting, to a wireless access point (AP), one or more indications that the STA will enter a power-save mode (fig. 1,  ¶ [0034], STA 104 communicates a change in its power save mode, either from active to power save or from power save to active, through for example, a bit in the header of a frame sent by STA 104 to AP 102.);
communicating data at each of a plurality of first instances; entering the power-save mode at each of a plurality of second instances (figs. 3, ¶ [0045]- ¶ [0047]); and
receiving, from the AP, a beacon indicating one or more parameters ( ¶ [0003] and ¶ [0034]).
 	Thakur does not explicitly teach receiving, from the AP, a beacon indicating one or more parameters for a MU channel access mechanism for transmitting UL data.
	Ghosh teaches receiving, from the AP, a beacon indicating one or more parameters for an MU channel access mechanism for transmitting UL data ( ¶ [0042], The AP 102 sends a series of transmissions 308 that can include one or more beacons 320, a trigger frame/downlink frame 328, and/or a trigger frame 332. These transmissions 320-332 can assist the STAs 104 in associating with the WLAN 103, receiving DL data, and/or sending UL data. ¶ [0043], the UL MU transmission parameters can include numerous long-term or short-term settings or limits to control the UL MU transmissions, ¶ [0081]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to, receive, from the AP, a beacon indicating one or more parameters for an MU channel access mechanism for transmitting UL data to utilize methodologies well known in the art.
 	Regarding claims 2, 12, 19 and 28, Thakur in view of Ghosh teaches the method of claim 1, wherein at least one indication of the one or more indications comprises a power management (PM) bit carried in a medium access control (MAC) frame, wherein the PM bit is set to 1 (Thakur: ¶ [0043], STA 104 may send a management or data frame having the power management bit set to 1 to indicate that it is entering a power save mode).
 	Regarding claim 8 and 17, Thakur in view of Ghosh teaches the method of claim 1, further comprising: estimating a power-save schedule of each respective STA of the plurality of STAs based at least in part on the one or more indications, wherein dynamically adjusting the one or more parameters is further based on the estimated power-save schedules of the plurality of STAs (Thakur: ¶ [0050], AP 102 may communicate a recommended power save delay duration to STA 104 using the PSD IE 212 in an association response frame or using a separate management, control or data frame. ¶ [0033]).
7.	Claims 3, 13, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur  in view of Ghosh as applied to claim 2 above, and further in view of Shukla (US 11,330,519 B1).
 	Regarding claims 3, 13, 20 and 29, Thakur in view of Ghosh teaches the method of claim 2.
Thakur does not explicitly teach wherein the MAC frame is a quality-of-service (QoS) NULL frame.
However, it is well known in the art to transmit a QoS NULL frame to indicate that the transmitting device will enter power save mode, as evidenced by fig. 3, col. 12, lines 20-29 of Shukla.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a QoS NULL frame to indicate that the transmitting STA will enter power save mode in the system of Thakur in view of Ghosh to utilize conventional techniques in the art.
8.	Claims 4, 14, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur  in view of Ghosh as applied to claim 2 above, and further in view of Chun et al. (US 2017/0272138 A1, hereinafter Chun”).
 	Regarding claims 4, 14, 21 and 30, Thakur in view of Ghosh taches the method of claim 1, wherein at least one indication of the one or more indications comprises a PM bit carried in a medium access control (MAC) frame, wherein the PM bit is set to 0 (Thakur: ¶ [0043], STA 104 may send a management or data frame having the power management bit set to 1 to indicate that it is entering a power save mode and may send a frame having the power management bit set to 0 to indicate that it is entering active mode).
Thakur in view of Ghosh does not explicitly teach the method further comprising: 
transmitting a Buffer Status Report (BSR) trigger frame that triggers the respective STA to transmit buffer status information upon exiting the power-save mode.
	Chun teaches when an AP intends to receive the BSR frame from specific STAs, the AP transmits a trigger frame to the corresponding STAs to receive the BSR frame from the specific STAs (¶ [0665] and ¶ [0675]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmitting a BSR trigger frame that triggers the respective STA to transmit buffer status information upon exiting the power-save mode in the system of Thakur in view of Ghosh to compute appropriate UL resources allocation.
9.	Claims 5, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur  in view of Ghosh as applied to claim 2 above, and further in view of Zou et al. (US 2017/0041961 A1, hereinafter “Zou”).
 	Regarding claim 5, 15, and 22, Thakur in view of Ghosh teaches the method of claim 1.
Thakur does not explicitly teach wherein the one or more parameters includes at least one of a MU Enhanced Distributed Channel Access (EDCA) timer value, an arbitration inter-frame spacing number (AIFSN), a minimum contention window (CW) size, a maximum CW size, or a time interval between trigger frame transmissions to  the respective STA.
Zou teaches adjusting one or more parameters of an MU channel includes at least one of a MU EDCA timer value, an  AIFSN, a minimum contention window (CW) size, a maximum CW size, or a time interval between trigger frame transmissions to  the respective STA (¶ [0036], ¶ [0068]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to adjust  the one or more parameters, including at least one of a MU EDCA timer value, an  AIFSN, a minimum contention window (CW) size, a maximum CW size, or a time interval between trigger frame transmissions to  the respective STA in the system of Thakur in view of Ghosh to further enhance system efficiency and reliability.
Allowable Subject Matter
10.	Claims 1, 6, 7, 9, 10, 16 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 16, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and  “wherein dynamically adjusting the one or more parameters comprises: decreasing at least one of the MU EDCA timer value, the AIFSN, the minimum CW size, or the time interval based on the selected duration of at least some STAs of the plurality of STAs being greater than a value.”
 	Regarding claim 7, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “selecting an average frequency with which the respective STA has queued UL data for transmission to the AP, wherein dynamically adjusting the one or more parameters is further based on the determined average frequency.”
 	 Regarding claim 9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and  “wherein the estimated power-save schedule of the respective STA is indicative of whether the respective STA transmits its UL data queue size to the AP when exiting the power-save mode, the method further comprising: selecting, for the respective STA, an average duration between a first instance at which the respective STA exits the power-save mode and a second instance at which the respective STA transmits its UL data queue size to the AP; including the respective STA in a scheduling candidate set for UL basic triggering when the determined average duration is less than a value; and
transmitting a basic trigger frame that triggers the respective STA to transmit UL QoS information upon exiting the power-save mode.”
 	Regarding claim 10, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and “wherein the estimated power-save schedule of the respective STA is indicative of whether the respective STA transmits its UL data queue size to the AP when exiting the power-save mode, the method further comprising: selecting, for the respective STA, an average duration between a first instance at which the respective STA exits the power-save mode and a second instance at which the respective STA transmits its UL data queue size to the AP; and transmitting a BSR trigger frame that triggers the respective STA to transmit buffer status information upon exiting the power-save mode when the determined average duration is greater than a value.”
 	Regarding claim 23, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and  “wherein at least one of the MU EDCA timer value, the AIFSN, the minimum CW size, or the time interval is set based on at least one of a duration between respective pairs of the first and second instances being greater than a value, a likelihood that the STA has queued UL data, or an average frequency with which the STA has queued UL data for transmission to the AP.”
Regarding claim 24, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and  “wherein at least one parameter of the one or more parameters indicates a duration of the MU EDCA timer value, the method further comprising: transmitting an unsolicited BSR to the AP based on the duration of the MU EDCA timer value exceeding a time period, wherein the unsolicited BSR indicates buffer status information for at least one Access Category (AC) unaffected by the MU EDCA timer value.”
 	Regarding claim 25, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, intervening claim(s) and  “wherein at least one of the MU EDCA timer value, the AIFSN, the minimum CW size, or the time interval is set based on an average duration between a first instance at which the STA exits the power-save mode and a second instance at which the STA transmits its UL data queue size to the AP, the method further comprising: receiving a basic trigger frame that triggers the STA to transmit UL QoS information to the AP upon exiting the power-save mode when the average duration is less than a value; and
receiving a Buffer Status Report (BSR) trigger frame that triggers the STA to transmit buffer status information to the AP upon exiting the power-save mode when the average duration is greater than the value.”
 	Regarding claim 26, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim “increasing a power-save timer in response to receiving trigger frames from the AP when the STA is operating in a first power-save mode and not receiving trigger frames from the AP when the STA is operating in a second power-save mode.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477